This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 32,360

 5 DEJACKA STAPLETON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Teddy L. Hartley, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Nina Lalevic, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1        Defendant appeals from the revocation of his probation, arguing that his rights

 2 allotted him under Rule 5-805 NMRA and the New Mexico Constitution were

 3 violated. This Court issued a calendar notice proposing to affirm. Defendant has filed

 4 a memorandum in opposition, which we have duly considered. Unpersuaded, we

 5 affirm.

 6        On appeal, Defendant challenged the delay between (1) the filing of the

 7 November 23, 2011, probation violation report and the State’s motion to revoke his

 8 probation filed on February 29, 2012, and (2) the filing of the November 23, 2011,

 9 probation violation report and the setting of his conditions of release on March 5,

10 2012. [CN 2] In this Court’s calendar notice, we pointed out that the district court

11 had dismissed the State’s motion to revoke probation premised on the November 23,

12 2011, probation violation report. [CN 3] We further noted that the State’s subsequent

13 motions to revoke were timely filed from new probation violation reports and did not

14 appear to suffer from the same delays. [CN 4] We noted that, to the extent Defendant

15 was arguing that the delays related to the November probation report had tainted the

16 subsequent motions to revoke probation, Defendant had provided no authority to

17 support his argument. [CN 4] We pointed out that where a party cites no authority

18 to support an argument, this Court will assume no such authority exists. [CN 4 (citing

19 In re Adoption of Doe, 100 N.M. 764, 765, 676 P.2d 1329, 1330 (1984))] In his


                                             2
 1 memorandum in opposition, Defendant still fails to provide this Court with any

 2 authority to support his argument. [MIO 5] Accordingly, we affirm. See State v.

 3 Ibarra, 116 N.M. 486, 489, 864 P.2d 302, 305 (Ct. App. 1993) (“A party opposing

 4 summary disposition is required to come forward and specifically point out errors in

 5 fact and/or law.”).

 6        For the foregoing reasons, and for those stated int his Court’s calendar notice,

 7 we affirm the district court’s revocation of Defendant’s probation.

 8        IT IS SO ORDERED.


 9                                         __________________________________
10                                         JONATHAN B. SUTIN, Judge


11 WE CONCUR:


12 ___________________________________
13 RODERICK T. KENNEDY, Chief Judge


14 ___________________________________
15 M. MONICA ZAMORA, Judge




                                              3